
	
		II
		111th CONGRESS
		1st Session
		S. 1535
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2009
			Mrs. Feinstein (for
			 herself and Mr. Cardin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Fish and Wildlife Act of 1956 to establish
		  additional prohibitions on shooting wildlife from aircraft, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protect America’s Wildlife Act of
			 2009.
		2.Additional
			 prohibitionsSection 13(a) of
			 the Fish and Wildlife Act of 1956 (16 U.S.C.
			 742j–1(a)) is amended—
			(1)in paragraph (1),
			 by striking or after the semicolon;
			(2)in paragraph (2),
			 by striking or after the semicolon;
			(3)in paragraph (3),
			 by adding or after the semicolon; and
			(4)by inserting
			 after paragraph (3) the following:
				
					(4)knowingly violates
				any regulation promulgated under this
				Act;
					;
				and
			(5)in the matter
			 following paragraph (4) (as inserted by this section), by striking
			 $5,000 and inserting $50,000.
			3.Exceptions to
			 prohibitionsSection 13(b) of
			 the Fish and Wildlife Act of 1956 (16 U.S.C.
			 742j–1(b)) is amended—
			(1)in paragraph (1),
			 by striking This section and inserting Subject to
			 paragraph (3), this section;
			(2)in paragraph
			 (2)—
				(A)in the matter
			 preceding subparagraph (A), by striking issues a permit referred to
			 in and inserting authorizes an employee, agent, or person
			 operating under a license or permit to take an action under;
				(B)in subparagraph
			 (A), by striking to whom a permit was issued and inserting
			 so authorized;
				(C)in subparagraph
			 (B), by striking thereunder;
				(D)in subparagraph
			 (C), by striking to whom a permit was issued; and
				(E)in subparagraph
			 (D), by striking issuing the permit and inserting
			 authorizing the action, including the scientific basis for actions
			 identified in subsection (a) that are warranted to administer or protect or aid
			 in the administration or protection of land, water, wildlife, livestock,
			 domesticated animals, human life, or crops; and
				(3)by adding at the end the following:
				
					(3)Enhancing the
				propagation and survival of wildlifeNo person exempted under
				paragraph (1) may shoot, attempt to shoot, or harass any wolf, bear, or
				wolverine for the purpose of enhancing the propagation and survival of
				wildlife, including game populations, unless—
						(A)the head of the
				fish and wildlife agency of the State and, for game populations on land under
				the jurisdiction of the Department of the Interior, the Secretary of the
				Interior, or for game populations on land under the jurisdiction of the
				Department of Agriculture, the Secretary of Agriculture, determines, based on
				the best scientific data available, that—
							(i)a
				biological emergency is imminent; and
							(ii)all other
				practicable means to prevent the biological emergency, including stopping
				regulated takes of the declining population, have been implemented;
							(B)the action is
				carried out—
							(i)by an officer or
				employee of—
								(I)the fish and
				wildlife agency of the State; or
								(II)(aa)for game populations
				on land under the jurisdiction of the Department of the Interior, the
				Department of the Interior; or
									(bb)for game populations on land under
				the jurisdiction of the Department of Agriculture, the Department of
				Agriculture; and
									(ii)only in the
				specific geographical area in which the imminent biological emergency is
				located; and
							(C)the action
				results in the removal of not more than the minimum number of predators
				necessary to prevent the biological emergency.
						(4)Exception
				relating to actions authorized by Secretary of the InteriorThe
				Secretary of the Interior may authorize any action described in subsection
				(a)—
						(A)to prevent the
				extinction of a species that is listed as a threatened or endangered species
				under section 4(c)(1) of the Endangered Species Act of 1973 (16 U.S.C.
				1533(c)(1)); and
						(B)if the Secretary
				of the Interior determines that there is no other means available to address
				the threat of extinction of the species described in subparagraph
				(A).
						.
			4.DefinitionsSection 13 of the Fish and Wildlife Act of
			 1956 (16 U.S.C.
			 742j–1) is amended by striking subsection (c) and inserting the
			 following:
			
				(c)DefinitionsIn
				this section:
					(1)AircraftThe term aircraft means any
				contrivance used for flight in the air.
					(2)Biological
				emergencyThe term biological emergency means the
				likely extirpation or a significant and imminent threat to the sustainability
				of a wildlife population due to predation by wolves, bears, or wolverines, or
				any combination of those animals.
					(3)HarassThe
				term harass means—
						(A)chasing or
				exhausting an animal; and
						(B)such other
				activities as are determined by the
				Secretary.
						.
		
